[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.




Exhibit 10.49




FIRST AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT
This FIRST AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT (the
“Amendment”) is entered into as of December 20, 2016 (the “Amendment Effective
Date”) by and between Exelixis, Inc., a Delaware company having an address at
210 East Grand Avenue, South San Francisco, CA 94080, USA (“Exelixis”) and Ipsen
Pharma SAS, a French corporation having an address at 65 Quai Georges Gorse,
92100 Boulogne-Billancourt, France (“Licensee”). Exelixis and Licensee may be
referred to herein individually as a “Party” or collectively as the “Parties”.
RECITALS
WHEREAS, Exelixis and Licensee are parties to that certain Collaboration and
License Agreement dated February 29, 2016 (the “License Agreement”), under which
the Parties have been collaborating on the development and commercialization of
cabozantinib; and
WHEREAS, the Parties desire to enter into this Amendment to expand the territory
in which Licensee has the right to develop and commercialize cabozantinib and
amend the continuing rights and obligations of the Parties under the License
Agreement, all on the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.    DEFINITIONS.
1.1    Section 1.30 of the License Agreement is hereby deleted in its entirety
and replaced with the following:
1.30 “Exelixis Territory” means the U.S. and Japan.
1.2    Section 1.55 of the License Agreement is hereby deleted in its entirety
and replaced with the following:
1.55 “Major Market Countries” means [ * ].
1.3    Section 1.69 of the License Agreement is hereby deleted in its entirety
and replaced with the following:
1.69 “Region” means, individually and collectively, the following regions: [ *
].
1.4    Section 1.71 of the License Agreement is hereby deleted in its entirety
and replaced with the following:
“Regulatory Authority” means any Governmental Authority that has responsibility
in its applicable jurisdiction over the testing, development, manufacture, use,
storage, import, transport, promotion, marketing, distribution, offer for sale,
sale or other commercialization of pharmaceutical products in a given
jurisdiction, including the FDA, the EMA and Health Canada or other foreign
equivalent. For countries where governmental approval is required for pricing or
reimbursement for a pharmaceutical product to be reimbursed by national health
insurance (or its local equivalent), Regulatory Authority shall also include any
Governmental Authority whose review or approval of pricing or reimbursement of
such product is required.
1.5    “Health Canada” means the federal department of the government of Canada
having the authority to regulate the sale of medicinal or pharmaceutical
products, or any successor agency thereof.


1



--------------------------------------------------------------------------------




1.6    Unless otherwise defined in this Amendment, all capitalized terms have
the meaning as defined in the License Agreement.
2.    DEVELOPMENT
2.1    Canada Studies. If any Regulatory Authority in Canada requires one or
more additional studies to support any MAA submitted by Licensee for the Product
in Canada that are exclusively for the benefit of Canada (the “Canada Studies”),
such studies shall be deemed Licensee Only Development Work and subject to
Licensee’s applicable obligations set forth in the License Agreement, including,
without limitation, those obligations set forth in Sections 4.2, 4.5(e), 4.6,
4.7(a), and 4.8. In accordance with Section 3.2(h) of the License Agreement, the
JDC shall prepare an amendment(s) to the GDP with respect to any Canada Studies
and submit such amendment(s) to the JSC for approval. Exelixis shall, as may be
required to enable Licensee to be the Sponsor of the Canada Studies, be subject
to Exelixis’ applicable obligations set forth in Section 5.1(b) of the License
Agreement. Exelixis shall have the right to use the Data of the Canada Studies
generated by Licensee to support its own Development, Regulatory Approval or
Commercialization in the Exelixis Territory subject to Section 9.2(b) of the
License Agreement.
2.2    Country-Specific Development Work. The phrase “Canada or” in the first
sentence of Section 4.5(e) is hereby deleted.
3.    REGULATORY ACTIVITIES
3.1    Regulatory Filings. If any Canada Studies are included in the GDP, the
GDP shall specify that Licensee shall apply for and hold Regulatory Filings in
Canada.
3.2    PVA. As soon as reasonably practicable after the Amendment Effective
Date, the Parties shall amend the PVA as necessary to address the modification
herein to the Parties’ respective territories.
4.
MANUFACTURE AND SUPPLY

4.1    Supply Agreement. As soon as reasonably practicable after the Amendment
Effective Date, the Parties shall amend the Supply Agreement as necessary to
address the modification herein to the Parties’ respective territories. In
particular, the Parties agree that the Supply Agreement will be amended to add [
* ] reports from the below-referenced tracking system detailing the distribution
and sale of product supplied for Canada.
4.2    The following is hereby added to the License Agreement as Sections
2.8(e)-(f):
(e)        To enforce the Parties’ respective obligations set forth in Section
2.8(e) of the Agreement, to the extent permitted by Applicable Law, neither
Party shall, and shall ensure that its respective Affiliates, permitted
Sublicensees, and Third Party distributors will not, either directly or
indirectly, advertise, promote, or market Products, including via the Internet,
to any Third Party or place of business, residence, or shipping address in the
other Party’s territory for the duration of the Royalty Term.  The foregoing
shall restrict either Party, to the extent permitted by Applicable Law, from
engaging in any form of direct or indirect solicitation, advertisement, or
promotion in the other Party’s territory.  Each Party shall promptly, without
any right to remuneration or compensation, forward to the other Party all
inquiries regarding the Product by persons or entities whose place of business,
residence, or shipping address is in the other Party’s territory.
(f)        Licensee will [ * ].  In the event that Exelixis or Licensee [ * ],
Licensee shall [ * ].
5.    FINANCIAL PROVISIONS
5.1    Amendment Execution Payment. In consideration of the expanded license
rights granted by Exelixis to Licensee by virtue of this Amendment, Licensee
shall make a one-time, non-refundable, non‑creditable payment to Exelixis of ten
million dollars ($10,000,000) within five (5) days after execution of this
Amendment.


2
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




5.2    Development Milestone Payments. The following is hereby added as Section
9.3(c) of the License Agreement:
9.3(c) Development Milestones Specific to Canada. Subject to the remainder of
this Section 9.3(c), Licensee shall pay to Exelixis the non-refundable,
non-creditable payment set forth in the table below upon the achievement of the
applicable milestone event (whether by or on behalf of Licensee, Exelixis, or
their Affiliates, licensee(s) of Exelixis or Sublicensees):


Milestone Event
Milestone Payment
Milestone A: MAA Approval by Health Canada (i.e., receipt of a “Notice of
Compliance”) for a Product for RCC (2nd line)
$5,000,000
Milestone B: MAA Approval by Health Canada for a Product for RCC (1st line)
$3,000,000*
Milestone C: MAA Approval by Health Canada (i.e., receipt of a “Notice of
Compliance”) for a Product for HCC (2nd line)
$2,000,000
Milestone D: MAA Approval by Health Canada (i.e., receipt of a “Notice of
Compliance”) for a Product for the first indication other than RCC or HCC
$[ * ]
Milestone E: MAA Approval by Health Canada (i.e., receipt of a “Notice of
Compliance”) for a Product for the second indication other than RCC or HCC
$[ * ]

(i) *With respect to a Product, if Licensee achieves Milestone A, and as part of
such Milestone A, RCC (1st line) is also included in the claims section of the
approved label of Milestone A and allows Ipsen to promote the Product for use in
RCC (1st line), then Licensee shall pay Exelixis the milestone payment
corresponding to Milestone B in addition to the milestone amount owed for
achievement of Milestone A. For clarity, in no event shall Licensee be obligated
to pay to Exelixis more than a total of $8,000,000 for the achievement of
Milestones A and B with respect to any one Product.
(ii) Subject to Section 9.3(c)(i), each milestone payment shall be paid once for
the applicable events described above for each different applicable Product.
5.3    Net Sales Milestones. Section 9.4(b) is hereby deleted in its entirety
and replaced with the following:
9.4(b)(i) Net Sales Milestones for Licensee Territory Excluding Canada. Licensee
shall pay to Exelixis the one-time, non-refundable, non-creditable payments set
forth in the table below when the aggregated Net Sales of all Products in the
Licensee Territory, but excluding the Net Sales of all Products in Canada, in
any period of four (4) consecutive Calendar Quarters first reach the values
indicated in the table below. Once one of the values indicated in the table
below is first reached and the corresponding milestone payment is paid by
Licensee under this Section 9.4(b)(i) (the “Previously Achieved Commercial
Milestone”), the period of four (4) consecutive Calendar Quarters to be applied
to determine the reaching of a subsequent Net Sales amount in the table below
shall only start at the Calendar Quarter immediately following the fourth (4th)
Calendar Quarter which served as the period to determine the reaching of the Net
Sales amount triggering the Previously Achieved Commercial Milestone. For the
avoidance of doubt, each payment in this Section 9.4(b)(i) shall be payable once
only, regardless of the number of times such milestone is subsequently achieved.


3
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Aggregate Net Sales of all Products in the Licensee Territory Excluding Canada
in Any 4 Consecutive Calendar Quarters
Milestone Payments
Equal or exceed $[ * ]
$[ * ]
Equal or exceed $[ * ]
$[ * ]
Equal or exceed $[ * ]
$[ * ]
Equal or exceed $[ * ]
$[ * ]
Equal or exceed $[ * ]
$[ * ]



9.4(b)(ii) Net Sales Milestones for Canada. Licensee shall pay to Exelixis the
one-time, non-refundable, non-creditable payments set forth in the table below
when the aggregated Net Sales of all Products in Canada in any period of four
(4) consecutive Calendar Quarters first reach the values indicated in the table
below. Once one of the values indicated in the table below is first reached and
the corresponding milestone payment is paid by Licensee under this Section
9.4(b)(ii) (the “Previously Achieved Commercial Milestone for Canada”), the
period of four (4) consecutive Calendar Quarters to be applied to determine the
reaching of a subsequent Net Sales amount in the table below shall only start at
the Calendar Quarter immediately following the fourth (4th) Calendar Quarter
which served as the period to determine the reaching of the Net Sales amount
triggering the Previously Achieved Commercial Milestone for Canada. For the
avoidance of doubt, each payment in this Section 9.4(b)(i) shall be payable once
only, regardless of the number of times such milestone is subsequently achieved.
Aggregate Net Sales of all Products in Canada in Any 4 Consecutive Calendar
Quarters
Milestone Payments
Equal or exceed CAD$[ * ]
CAD$[ * ]
Equal or exceed CAD$[ * ]
CAD$[ * ]
Equal or exceed CAD$[ * ]
CAD$[ * ]



(A) For clarity, the amounts set forth in this Section 9.4(b)(ii) refer to
Canadian dollars.
5.4    Notice and Payment for Net Sales Milestones. Section 9.4(c)(ii) is hereby
deleted in its entirety and replaced with the following:
(ii) As part of the report in Section 10.1, Licensee shall provide written
notice to Exelixis if (1) the aggregated Net Sales of all Products in the
Licensee Territory, but excluding the Net Sales of all Products in Canada, in
any four (4) consecutive Calendar Quarters first reach the values set forth in
Section 9.4(b)(i), or (2) the aggregated Net Sales of all Products in Canada in
any four (4) consecutive Calendar Quarters first reach the values set forth in
Section 9.4(b)(ii), and Licensee shall pay to Exelixis the corresponding Net
Sales milestone payment within [ * ] after the end of the Calendar Quarter.
5.5    Royalty Rate. Section 9.5(a) is hereby deleted in its entirety and
replaced with the following:
9.5(a)(i) Royalty Rate for Licensee Territory Excluding Canada. Subject to the
other terms of this Section 9.5, during the Royalty Term, Licensee shall make
quarterly non-refundable, non-creditable


4
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




royalty payments to Exelixis on the annual Net Sales of all Products sold in the
Licensee Territory, but excluding the annual Net Sales of all Products sold in
Canada, at the applicable rate set forth below:
Annual Net Sales of all Products in the Licensee Territory Excluding Canada
Royalty Rate
Portion less than or equal to $[ * ]
22%
Portion greater than $[ * ]
and less than or equal to $[ * ]
[ * ]%
Portion greater than $[ * ]
26%



9.5(a)(ii) Royalty Rate for Canada. Subject to the other terms of this Section
9.5, during the Royalty Term Licensee shall make quarterly non-refundable,
non-creditable royalty payments to Exelixis on the annual Net Sales of all
Products sold in Canada at the applicable rate set forth below:
Annual Net Sales of all Products in Canada
Royalty Rate
Portion less than or equal to CAD$[ * ]
22%
Portion greater than CAD$[ * ]
and less than or equal to CAD$[ * ]
[ * ]%
Portion greater than CAD$[ * ]
26%

(A) For clarity, the annual Net Sales amounts set forth in this Section
9.4(a)(ii) refer to Canadian dollars.
6.    INTELLECTUAL PROPERTY
6.1    Product Trademarks. The following is hereby added as Section 11.6(a)(i):
(i) Without limiting the generality of the foregoing Section 11.6(a), the
Parties shall use the trademark Cabometyx® for the Product in Canada to the
extent that such trademark is approved for use with the Product by Health Canada
or other applicable Regulatory Authority. If Exelixis is unable to obtain or
register Cabometyx® for use with the Product in Canada, the Parties shall
collaborate to select another Product Mark to be used for the Product in Canada.
In accordance with Section 11.6(a), Exelixis shall own the Product Marks used
for the Product in Canada and all goodwill in such Products Marks shall accrue
to Exelixis.
7.    GENERAL PROVISIONS
7.1    Effect of Amendment. Except as provided in Sections 9.4(b)(ii) and
9.5(a)(ii), all references in the Agreement to dollars or “$” shall remain
United States Dollars. Except as expressly modified herein, all terms and
conditions set forth in the License Agreement, as in effect on the Amendment
Effective Date, shall remain in full force and effect.
7.2    Entire Agreement. The License Agreement as modified by this Amendment is
both a final expression of the Parties’ agreement and a complete and exclusive
statement with respect to its subject matter. They supersede all prior and
contemporaneous agreements and communications, whether written or oral, of the
Parties regarding this subject matter.


5
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




7.3    Severability. If, for any reason, any part of this Amendment is
adjudicated invalid, unenforceable, or illegal by a court of competent
jurisdiction, such adjudication shall not, to the extent feasible, affect or
impair, in whole or in part, the validity, enforceability, or legality of any
remaining portions of this Amendment. All remaining portions shall remain in
full force and effect as if the original Amendment had been executed without the
invalidated, unenforceable, or illegal part.
7.4    Counterparts; Electronic or Facsimile Signatures. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Amendment may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.
{SIGNATURE PAGE FOLLOWS}


6
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and entered into by their duly authorized representatives as of the Amendment
Effective Date.


EXELIXIS, INC.


By: /s/ Michael Morrissey         
Name: Michael Morrissey, PhD      
Title: President & CEO         
IPSEN PHARMA S.A.S


By: /s/ Christophe Jean         
Name: Christophe Jean         
Title: EVP Corporate Strategy & Business Development































{Signature Page to the First Amendment of the Collaboration and License
Agreement}




7
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

